Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I  in the reply filed on July 29, 2022 is acknowledged.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed January 11, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no month, year, etc. have been provided for reference “CC.”  The document has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 3 is objected to because of the following informalities:  on line 2, the numerical value “7,5%” is not understood because it is not a standard way to write a decimal containing number.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-16, on line 26 of base claim 1, “the total width” lacks antecedent basis and is not clear.  It is not clear what portions of the leaflets are being referenced.  Furthermore, there are “at least two leaflets” so it is not clear if all are included or not.
	Regarding claim 2-4, these claims have the same constructions pertaining to the “the total width” such that these claims’ scopes are not clear.
	Regarding claim 6, it is not clear how the term “notably” is intended to modify the scope of the claim.
The term “substantially” in claim  7 is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the prior art does not have some understanding of the breath of this language such that one of ordinary skill would not be reasonably apprised of the claim scope.
	Regarding claim 16, on line 1, the term “comprising” is confusing because the elements of the mechanical prosthetic heart valve were already set forth in base claim 1.  In order to overcome this claim rejection, the Examiner suggests it to “wherein the at least two mobile leaflets comprise.”
Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 13-16 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Lapeyre (US 2010/0131056; hereafter referred to as LE) or, in the alternative, under 35 U.S.C. 103 as obvious over LE.  LE anticipates the claim language, as best understood, where:
The “mechanical prosthetic heart valve” as claimed is the mechanical prosthetic heart valve of LE (see the abstract);
 The “annular support comprising an internal peripheral wall centered about a longitudinal axis and delimiting an internal passage” as claimed is the annular support (12) of LE (see Figures 1 and 2);
The “5least two mobile leaflets arranged in such a way as to each be able to effect a rotational movement about an axis of rotation perpendicular to said longitudinal axis so that the valve can pass from a closed configuration to an open configuration and vice versa” as claimed are met by the flaps (18, 20, 22) of LE (see paragraph 58);
The “leaflets between them delimiting a main orifice centered on the longitudinal axis and through which the blood can flow axially when the valve is in the open configuration, the 10leaflets at least partially obstructing the internal passage of the annular support so as to be able to prevent the blood from flowing back through the main orifice when the valve is in the closed configuration, each leaflet comprising a leading edge designed to come against a portion of the internal peripheral wall of the annular support when the valve is in the closed 15configuration” as claimed is disclosed at least in paragraphs 41 and 99 of LE;
The “internal surface extending from the leading edge, an external surface opposite the internal surface and extending from the leading edge, and two terminal portions, the annular support comprising two opposite edges and as many extensions as the number of leaflets, which extend axially from one of the opposite edges, a profiled recess 20being created on two opposite sides of each extension, the recesses acting as guide surfaces for the respective terminal portions of each leaflet as the valve passes from an open configuration to a closed configuration, and vice versa” as claimed are disclosed as voids (50, 52) of LE (see paragraph 183);
The “annular support further comprising, on the internal peripheral wall, two lower bearing members per leaflet which are situated between two of said extensions and designed to be in abutment against the 25corresponding leaflet when the valve is in a closed configuration” as claimed are met by the bearing means (63, 65) of LE (see paragraph 189);
 The “contact zone of each leaflet in the open position with the internal peripheral wall is less than 15% of the total width of the leaflet extending between the extremities of the two terminal portions” as claimed, as best understood, is/are met by the exterior wing surfaces that are less than 5% or as low as 1% as a lower limit (see paragraphs 60, 217, 218, and 221) such that this lower limit read on the less than 15% of the total width as best understood.
Alternatively, it is not clear whether the 15% limitation is fully met because the language is unclear as to what constitutes the total width.  However, since LE teaches that as little surface area as possible is utilized down less than 1%, the Examiner asserts that the claimed invention is rendered at least clearly obvious over LE alone.
Regarding claims 2-4, the lower ranges are considered at least obvious over LE alone for the reasons explained in the previous paragraphs.
                     
    PNG
    media_image1.png
    688
    534
    media_image1.png
    Greyscale

Regarding claims 5, 6, and 16, the flow channels as claimed are the grooves shown in Figure 19 and described at least in paragraphs 138 and 278-288 of LE.
Regarding claim 7, the Applicant is directed to see Figure 12-15.
Regarding claim 8, the Applicant is directed to see Figure 19 and paragraph 235 of LE.
Regarding claim 9, since no windows are shown in the walls of any of the figures, the Examiner asserts that the limitations of this claim are fully met; see Figures 1-11 of LE.
Regarding claim 13, the Applicant is directed to see paragraph 84 of LE.
Regarding claim 14, when the heart valve diameter is 29 mm (see paragraph 201), the radius of the heart valve is 14.5 mm such that 75% of the radius (see paragraph 84) is 10.9 mm from the central axis X where the rotational axis is located.   Therefore, when a central part is near the point (48), it is clearly more than 0.2 mm from the rotation axis.
Regarding claim 15, by inspection of Figure 12, particularly orifices (14b, 14c, 14d), it is evident that the 5% portion of the diameter is clearly met or at least rendered obvious over LE alone.
                          
    PNG
    media_image2.png
    413
    466
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774